Case 2:18-cv-02788-MCA-MAH Document 115 Filed 01/31/20 Page 1 of 2 PageID: 2663




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 BRIAN GOZDENOVICH, on behalf of
 himself and all others similarly situated,


                                        Plaintiff,        Case No. 9:18-cv-81258-DMM

 v.

 AARP, INC., AARP SERVICES INC., AARP
 INSURANCE PLAN, UNITEDHEALTH
 GROUP, INC., and UNITEDHEALTHCARE
 INSURANCE COMPANY,


                                     Defendants.




                                                Declaration



                                                     of



                                          COLIN B. WEIR


                                              January 29, 2020




      MAY REFERENCE MATERIALS DESIGNATED "CONFIDENTIAL" OR "HIGHLY

      CONFIDENTIAL -- ATTORNEYS' EYES ONLY" UNDER PROTECTIVE ORDER
Case 2:18-cv-02788-MCA-MAH Document 115 Filed 01/31/20 Page 2 of 2 PageID: 2664




                   FILED UNDER SEAL
